DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KORI OUNJIAN,
                                Appellant,

                                    v.

               CALUSA VETERINARY CENTER, INC., and
               ANIMAL HOSPITAL OF BOCA RATON, INC.,
                            Appellees.

                               No. 4D21-246

                              [May 20, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case Nos.
502020AP000041CAXXMB and 502017CC002252XXXXMB.

   Jennifer Johnson, Boca Raton, for appellant.

    Samantha L. Marion of Sellars, Marion & Bachi, P.A., West Palm Beach,
for appellee Calusa Veterinary Center, Inc.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.